6/00Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 IDS submitted by the applicant on 02/01/2021 and 02/19/2021 is considered/acknowledged by the examiner.  

				Reason for Allowance
Claims 1-16 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 7298949 B2, US 10009135 B2 and US 7005669 B1
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical filter bank including the steps of applying a second electrical input to a second photonic crystal region of the second PhBPM, wherein the second photonic crystal region is operable to transition, based on the second electrical input, between:Page 2 of 18Serial No.: 16/921,529Attorney Docket No.: LUMI-P13-US2 a third mode, in which light of the second wavelength propagates through the second photonic crystal region in a third photonic band defining a third refractive index, and light of the first wavelength propagates through the second photonic crystal region in a fourth photonic band defining a fourth refractive index substantially different from the third refractive index; and a fourth mode, in which light of the first wavelength and light of the second wavelength propagates through the second photonic crystal region in the fourth photonic band; while applying the first electrical input to the first photonic crystal region and applying the second electrical input to the 

Claims 2-16 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883